Case: 14-10276    Date Filed: 09/08/2014   Page: 1 of 2


                                                            [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 14-10276
                            Non-Argument Calendar
                          ________________________

                    D.C. Docket No. 1:13-cr-00185-KD-B-1


UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                     versus

JACOB L. ANDERSON,

                                                             Defendant-Appellant.

                          ________________________

                  Appeal from the United States District Court
                     for the Southern District of Alabama
                         ________________________

                              (September 8, 2014)

Before JORDAN, ANDERSON and DUBINA, Circuit Judges.

PER CURIAM:

      Elsie Mae Miller, appointed counsel for Jacob L. Anderson in this direct

criminal appeal, has moved to withdraw from further representation of Anderson
              Case: 14-10276     Date Filed: 09/08/2014   Page: 2 of 2


and has filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396

(1967). Our independent review of the record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Id. at 744, 87 S.Ct. at 1400. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Anderson’s conviction and

sentence are AFFIRMED.




                                          2